Citation Nr: 1107438	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to April 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the RO in St. Louis, 
Missouri that denied service connection for prostate cancer.  The 
Veteran initially requested a Board hearing, but by a letter 
dated in May 2009, his representative withdrew his hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

The Veteran contends that he incurred prostate cancer due to 
herbicide exposure in Vietnam during service.  Private medical 
records reflect that he was diagnosed with adenocarcinoma of the 
prostate in December 2007.

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
Prostate cancer is one of the diseases enumerated in 38 C.F.R. § 
3.309(e) for which presumptive service connection is warranted 
based on herbicide exposure in Vietnam during the Vietnam era.  

The Veteran's service personnel records from his 1962-1967 period 
of service in the Air Force do not reflect that he was stationed 
in Vietnam during service.  He was stationed in Okinawa, Japan, 
from March 1963 to October 1964, and from October 1965 to April 
1966.  He was stationed in Korat, Thailand from April 25, 1966 to 
April 1967.  Personnel records reflect that he was awarded the 
Vietnam Service Medal.

By a statement dated in October 2008, the Veteran said he was in 
Vietnam briefly during service.  He asserted that in April 1966, 
when he was transferred from Okinawa, Japan to Korat, Thailand, 
he flew there via Tan Son Nhut Air Base, in Saigon, Vietnam.  He 
stated that his feet were on the ground in Vietnam for about five 
hours before he flew to an air base in Bangkok, and that this was 
the normal procedure and route at that time.  He offered to take 
a polygraph test to prove his assertions.  In November 2008, the 
Veteran submitted a photocopy of a letter he wrote in February 
1967, requesting that his Armed Forces Expeditionary Medal which 
was awarded to him for service within Vietnam be converted to the 
Vietnam Service Medal.

In January 2008, the National Personnel Records Center stated 
that it was unable to determine whether or not the Veteran served 
in the Republic of Vietnam.  After a review of the evidence on 
file, the Board finds that the RO/AMC should make another attempt 
to obtain any additional records, such as Air Force transfer 
orders, in an attempt to verify the Veteran's assertion that he 
set foot in Vietnam in April 1966 at Tan Son Nhut Air Base, in 
Saigon.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159.

In a January 2008 letter to the Veteran, the RO notified him of 
the evidence necessary to substantiate his claim and types of 
evidence that could be submitted, including statements from 
people who may know of the Veteran's exposure.  On remand, the 
Veteran has the opportunity to submit additional evidence, 
including such statements.  

In March 2009, the Veteran submitted letters reflecting that he 
participated in VA's Agent Orange registry.  An August 2005 
letter from a VA Medical Center reflects that after a physical 
examination performed for the Agent Orange registry, the only 
abnormality noted related to his heart.  The Board notes that the 
report of the 2005 VA Agent Orange registry examination is not on 
file and must be obtained.  38 U.S.C.A. § 5103A; Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for prostate disorders since separation from 
service.  After securing any necessary 
releases, obtain any records which are not 
duplicates of those in the claims file.  

2.  The Veteran is notified that he may 
provide any information in support of his 
claim, including statements of persons who 
may know of his exposure.  Any person making 
a statement should provide as much 
description of the exposure as possible, and 
include his or her name, service number, unit 
assignment, and dates of service. 

3.  The RO/AMC should attempt to obtain a 
copy of the VA Agent Orange registry 
examination performed at the St. Louis VA 
Medical Center in 2005, and associate it with 
the claims file.  

If no that report is available, this fact 
should be documented in the claims file.

4.  The RO/AMC should contact any appropriate 
records repositories in an attempt to obtain 
any additional personnel records of the 
Veteran.  In particular, the RO/AMC should 
attempt to obtain any Air Force transfer 
orders relating to the Veteran's travel from 
Okinawa, Japan to Thailand on April 25, 1966.


If no additional records are available, this 
fact should be documented in the claims file.

5.  Thereafter, the RO/AMC should 
readjudicate the claim with consideration of 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


